DETAILED ACTION

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Brian Chau, Reg. # 77,985 on 02/25/2021.  

This listing of claims will replace all prior versions of claims:
1. (Currently Amended) A computer implemented system for detecting sub-optimal performance of one or more virtual computing platforms, each corresponding to a data source of one or more data sources, the system comprising:
a classification computing node configured to process usage data and performance data from the one or more data sources to produce a utilization data value and a classification for each data source of the one or more data sources and store the utilization data value and the classification in a memory, the classification node comprising:
a feature detection engine for detecting, collecting, interpreting, and quantifying features of the usage data and the performance data and storing the features in a memory, the features representing key fields in the usage data and the performance data;
a scoring engine for producing the utilization data value for each data source the one or more data sources corresponding to each virtual computing platform based on at least one of the features stored in the memory, and storing the utilization data value in the memory; and 
a classification engine assigning an assigned classification to each data source of the one or more data sources based on the utilization data value 
wherein the utilization data value is generated by providing the features of the usage data and the performance data as inputs into a machine learning computing model for fitting the usage data and performance data in accordance with a Variational Bayesian Mixture model to generate one or more fitted model estimates;
wherein the one or more fitted model estimates are used to establish one or more corresponding similarity scores generated by normalizing posterior log probabilities corresponding to each of the one or more fitted model estimates, the posterior log probabilities reflecting an uncertainty of virtual computing platform utilization observations with the corresponding classification; and
wherein the assigned classification for each data source of the one or more data sources is based at least on at least one of the established one or more similarity scores.
2. (Previously Presented) The system of claim 1, wherein the machine learning computing model includes a first expectation maximization step using a Kalman filter initialized with evenly weighted prior Gaussian distributions.
3. (Original) The system of claim 2, wherein the evenly weighted prior Gaussian distributions are generated using K-mean clustering approaches to shift observations to a nearest mean to establish a prototype cluster within the observations.
4. (Original) The system of claim 2, wherein the evenly weighted prior Gaussian distributions are generated using a Dirichlet Process, a probability distribution whose range is itself a set of probability distributions.
5. (Previously Presented) The system of claim 2, wherein the machine learning computing model is initialized by iteratively conducting the expectation maximization step until convergence upon a constrained set of parameters that are identified as influencers within the set of all parameters within the usage data and the performance data.
6. (Previously Presented) The system of claim 5, wherein the scoring engine for producing the utilization data value is configured to generate the utilization data value by providing the features of the usage data and the performance data as inputs into the initialized machine learning computing model for fitting the usage data and the performance data in accordance with a Variational Bayesian Mixture model to generate one or more fitted model estimates.
7. (Previously Presented) The system of claim 6, wherein the normalized posterior log probabilities representing a level of activity of the corresponding virtual computing platform.
8. (Original) The system of claim 7, wherein the classification engine is configured to compare the normalized posterior log probabilities against a constant threshold to establish one or more classified virtual computing platform statuses, each corresponding to a virtual computing platform of the one or more virtual computing platforms.
9. (Original)  The system of claim 8, comprising a virtual computing platform controller configured to transmit one or more control signals to a hypervisor, the one or more control signals configured to initiate re-allocation of resources by the hypervisor from a first virtual computing platform classified as low utilization to a second virtual computing platform classified as high utilization.
10. (Original) The system of claim 8, comprising a virtual computing platform controller configured to transmit one or more control signals to a hypervisor, the one or more control signals configured to initiate consolidation by the hypervisor of a first virtual computing platform classified as low utilization and a second virtual computing platform classified as low utilization to a single virtual computing platform.
11. (Currently Amended) A computer implemented method for detecting sub-optimal performance of one or more virtual computing platforms, each corresponding to a data source of one or more data sources, the method comprising:
receiving usage data and performance data associated with the one or more virtual computing platforms;
detecting, collecting, interpreting, and quantifying features of the usage data and the performance data and storing the features in a memory, the features representing key fields in the usage data and the performance data;
producing one or more utilization data values corresponding to each virtual computing platform of the one or more virtual computing platforms based on at least one of the features stored in the memory
assigning the one or more virtual computing platforms an assigned classification of the one or more classifications based on a corresponding utilization data value of the one or more utilization data values;
wherein the one or more utilization data values are generated by providing the features of the usage data and the performance data as inputs into a machine learning computing model for fitting the usage data and performance data in accordance with a Variational Bayesian Mixture model to generate one or more fitted model estimates;
wherein the one or more fitted model estimates are used to establish one or more corresponding similarity scores generated by normalizing posterior log probabilities corresponding to each of the one or more fitted model estimates, the posterior log probabilities reflecting an uncertainty of virtual computing platform utilization observations with the corresponding classification; and
wherein the assigned classification for each data source of the one or more data sources is based at least on at least one of the established one or more similarity scores.
12. (Original) The method of claim 11, wherein the evenly weighted prior Gaussian distributions are generated using K-mean clustering approaches to shift observations to a nearest mean to establish a prototype cluster within the observations.
13.  (Original) The system of claim 11, wherein the evenly weighted prior Gaussian distributions are generated using a Dirichlet Process, a probability distribution whose range is itself a set of probability distributions.
14.  (Previously Presented) The system of claim 11, wherein the machine learning computing model is initialized by iteratively conducting the expectation maximization step until convergence upon a constrained set of parameters that are identified as influencers within the set of all parameters within the usage data and the performance data.
15.  (Previously Presented) The system of claim 14, wherein the one or more utilization data values are generated by providing the features of the usage data and the performance data as inputs into the initialized machine learning computing model, fitting the usage data and performance data in accordance with a Variational Bayesian Mixture model to generate one or more fitted model estimates.
16. (Previously Presented) The system of claim 15, wherein the normalized posterior log probabilities represent a level of activity of the corresponding virtual computing platform.
17. (Original) The system of claim 16, comprising comparing the normalized posterior log probabilities against a constant threshold to establish one or more classified virtual computing platform statuses, each corresponding to a virtual computing platform of the one or more virtual computing platforms.
18. (Original) The system of claim 17, comprising transmitting one or more control signals to a hypervisor, the one or more control signals configured to initiate re-allocation of resources by the hypervisor from a first virtual computing platform classified as low utilization to a second virtual computing platform classified as high utilization.
19. (Original) The system of claim 17, comprising transmitting one or more control signals to a hypervisor, the one or more control signals configured to initiate consolidation by the hypervisor of a first virtual computing platform classified as low utilization and a second virtual computing platform classified as low utilization to a single virtual computing platform.
20. (Currently Amended) A non-transitory computer readable medium storing a set of machine-interpretable instructions, which when executed, cause a processor to perform steps of a method for detecting sub-optimal performance of one or more virtual computing platforms, each corresponding to a data source of one or more data sources, the method comprising:
receiving usage data and performance data associated with the one or more virtual computing platforms;
detecting, collecting, interpreting, and quantifying features of the usage data and the performance data and storing the features in a memory, the features representing key fields in the usage data and the performance data;
producing one or more utilization data values corresponding to each virtual computing platform of the one or more virtual computing platforms based on at least one of the features stored in the memory
assigning the one or more virtual computing platforms an assigned classification of the one or more classifications based on a corresponding utilization data value of the one or more utilization data values;
wherein the one or more utilization data values are generated by providing the features of the usage data and the performance data as inputs into a machine learning computing model for fitting the usage data and performance data in accordance with a Variational Bayesian Mixture model to generate one or more fitted model estimates; and
wherein the one or more fitted model estimates are used to establish one or more corresponding similarity scores generated by normalizing posterior log probabilities corresponding to each of the one or more fitted model estimates, the posterior log probabilities reflecting an uncertainty of virtual computing platform utilization observations with the corresponding classification; and
wherein the assigned classification for each data source of the one or more data sources is based at least on at least one of the established one or more similarity scores.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BING ZHAO whose telephone number is (571)270-1745.  The examiner can normally be reached on 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, An Meng-Ai can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BING ZHAO/Primary Examiner, Art Unit 2198